Cole, J.
The slanderous words set out in the second paragraph of the complaint are: “Paul Weil,'’ meaning the plaintiff, “ swindled a man out of five hundred dollars near Schleisingerville; ” with an allegation that the defendant intended thereby to charge that the plaintiff was g’uilty of obtaining the sum of $500 from one John Eohn, under false pretenses.
In the third paragraph or count the defamatory words are: “ That Weil,” the plaintiff meaning, “swindled the county,” Washington county meaning, “out of seventeen hundred dollars;” alleging that the *710defendant intended thereby to charge that the plaintiff had obtained $1,700 from the county treasury of the county of Washington, under false pretenses.
It is not alleged that these words were spoken of and concerning the plaintiff in his profession and character as an attorney. The question therefore arises on the demurrer, whether the words are actionable per se. This point seems to be decided in the negative by the authorities. The case of Chase v. Whitlock, 3 Hill, 139, is precisely in point. Bronson, J., in delivering the opinion of the court in that case, says: “ To call one a swindler is about equivalent to saying he is a cheat, which has never been held actionable. Either of those charges may, under certain circumstances, imply that the accused is guilty of' the crime of obtaining goods by false pretenses. But they do not necessarily mean so much. There are many ways in which a man may wrong another in such a manner as to earn the title of swindler or cheat, without subjecting himself to an indictment for a criminal offense. This question has been considered as settled ever since the decision in Savile v. Jardine (2 H. Black. 531).”
It is suggested on the brief of counsel for the plaintiff, that this decision is not. strictly applicable to the case before us, for, the reason that Mr. Justice Bronson there remarks that there is no colloquium of obtaining goods by false pretenses, nor is there anything else to show that the words were used in any other than their ordinary sense; while here the. averment or innuendo is, that the defendant, by the language used, intended to charge and have it understood that the plaintiff had beén guilty of obtaining money under false pretenses, and had acted dishonestly and criminally. In Chase v. Whitlock, the. innuendo was that the plaintiff- had been guilty of the crime of swindling, which is substantially what the innuendo is in the present case.
Of course the office of an'innuendo is well understood- to be merely to apply what has been already *711expressed, but not to add to, nor enlarge, nor cliange the sense of the slanderous .words.
It is further insisted that since the decision in Chase v. Whitlock, lexicographers have given as one definition of the word “swindler,” “one who obtains money.or goods under false pretenses; ” and that it ought to be assumed that the word was used in that sense by the defendant, charging the plaintiff with an indictable offense.
We do not feel warranted in so holding upon the authorities. We can only assume that the words were used in the ordinary sense, and do not necessarily import a crime.
By the Court. — The order of the circuit court sustaining the demurrer to the second and third paragraphs or counts of the complaint, is affirmed.